Citation Nr: 0718370	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  07-04 966	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to service connection for respiratory 
problems due to asbestos exposure.

4.  Entitlement to service connection for congestive heart 
failure (CHF).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and December 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1958 to July 1961. 

2.	On June 13, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Denver, Colorado, that the appellant died in March 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


